ORDER
PER CURIAM.
Michael Harden (hereinafter, “Appellant”) appeals from a jury verdict convicting him of first degree robbery pursuant to Section 569.020 RSMo (2002) and armed criminal action pursuant to Section 571.015 RSMo (2002). Appellant was sentenced to concurrent terms of thirteen years and five years imprisonment, respectively. Appellant brings one point of error claiming the trial court abused its discretion in admitting hearsay testimony over his defense counsel’s objection. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the trial court did not abuse its discre*127tion in admitting the hearsay evidence. State v. McElroy, 838 S.W.2d 43 (Mo.App. E.D.1992). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 30.25(b).